COBB, Judge.
The trial judge entered a disposition order directing that M.G., a child, pay restitution “for and on behalf of the victim.” Unfortunately, the amount of that restitution was not included in the order. This determination cannot be delegated to a probation officer. Shipley v. State, 528 So.2d 902 (Fla.1988). In point of fact, the order does not purport to delegate this responsibility; rather, the amount of restitution appears to have been inadvertently omitted from the order.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT HEREWITH.
COBB, COWART and GOSHORN, JJ., concur.